      Case 3:20-cv-00017 Document 2 Filed on 01/21/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

RAYMOND HERRERA, JR., and TABITHA§
HERRERA, Individually and as Personal            §
Representatives of the Estate of RAYMOND §
HERRERA, SR.                                     §
                                                 §
Plaintiffs,                                      §
                                                 §       CAUSE NO. 3:20-cv-17
v.                                               §
                                                 §
ODFJELL BOW FORTUNE, and her                     §
Engines, boilers, tackles, apparel, etc., in rem §
                                                 §       IN ADMIRALTY
Defendant.                                       §

           Plaintiffs’ Motion for Voluntary Dismissal without Prejudice
       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs Raymond Herrera,

Jr. and Tabitha Herrera, Individually and as Personal Representatives of the Estate of

Raymond Herrera, Sr. hereby file this motion for voluntary dismissal without prejudice

against Defendant, and would show the Court as follows:

                                                I.

     The Court Should Grant Plaintiff’s Voluntary Dismissal without Prejudice

       Federal Rule of Civil Procedure 41(a)(1)(A)(i) states, “the plaintiff may dismiss an

action without a court order by filing a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment.” FED. R. CIV. P. 41(a)(1)(A)(i).

“Unless the notice or stipulation states otherwise, the dismissal is without prejudice. But

if the plaintiff previously dismissed any federal- or state-court action based on or including
      Case 3:20-cv-00017 Document 2 Filed on 01/21/20 in TXSD Page 2 of 3



the same claim, a notice of dismissal operates as an adjudication on the merits.” FED. R.

CIV. P. 41(a)(1)(B).

       Here, Defendant has yet to file an answer or a motion for summary judgment.

Plaintiffs have not dismissed any previous federal- or state-court action based on the same

claim. Accordingly, voluntary dismissal without prejudice is proper. A proposed order

acknowledging Plaintiffs’ dismissal is attached as Exhibit A for the Court’s convenience.

                                            II.

                                       Conclusion

       Plaintiffs respectfully request that the Court grant their Motion for Voluntary

Dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1).

                                                  Respectfully submitted,

                                                  ARNOLD & ITKIN LLP

                                                  /s/ Cory Itkin
                                                  Cory D. Itkin
                                                  State Bar No. 24050808
                                                  Federal Bar No. 618119
                                                  6009 Memorial Drive
                                                  Houston, Texas 77007
                                                  PH: (713) 222-3800
                                                  FAX: (713) 222-3850
                                                  citkin@arnolditkin.com

OF COUNSEL:

Jason A. Itkin
State Bar No. 24032461
Federal Bar No. 33053
Ryan S. MacLeod
State Bar No. 24068346
Federal Bar No. 2164813
Jacob M. Karam
     Case 3:20-cv-00017 Document 2 Filed on 01/21/20 in TXSD Page 3 of 3



State Bar No. 24105653

ARNOLD & ITKIN LLP
6009 Memorial Drive
Houston, Texas 77007
PH: (713) 222-3800
FAX: (713) 222-3850
jitkin@arnolditkin.com
rmacleod@arnolditkin.com
jkaram@arnolditkin.com

                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
instrument was served on all counsel of record pursuant to the Federal Rules of Civil
Procedure on January 21, 2020.


                                             /s/ Cory Itkin
                                             Cory Itkin
